Title: Enclosure: Statement by Elizabeth Henderson, 25 December 1813
From: Henderson, Elizabeth
To: Jefferson, Thomas


              December 25th 1813
            I do not recollect of any conversation ever takeing place between Mr. Peyton James Henderson & myself respecting my daughters property in Verginia I never consented for James Henderson to Sell their property, and never knew that it was soald, untill after James Henderson left this country for Washita which was several years af after the transaction seems to have taken place. when Craven Peyton was at my house any business transacted between himself and James Henderson was done in another house which they had to themselves. and I did not know that any sale of my daughters property was made by James Henderson to Craven Peyton
            Elizabeth
                Henderson
          